Exhibit 10.01
 
THIRD LOAN EXTENSION AGREEMENT
 
This THIRD LOAN EXTENSION AGREEMENT (this “Agreement”) is dated as of January
31, 2011, by and between ONE Bio, Corp., a Florida corporation trading on the
OTC Bulletin Board under the symbol “ONBI.OB” (the “Borrower” or the “Company”)
and each of the purchasers named on Schedule 1 hereto (collectively, the
“Purchasers”).
 
Reference is herein made to that certain Securities Purchase and Registration
Rights Agreement, by and between the Borrower and the Purchasers, dated as of
January 8, 2010 (the “Purchase Agreement”), that certain Amended and Restated
Promissory Note, which was executed by the Borrower and each of the Purchasers
on August 12, 2010 in the principal amounts with respect to each such Purchaser
as specified on Schedule 1 to the Purchase Agreement (each, an “Amended Note”
and, collectively, the “Amended Notes”), that certain Loan Extension and
Modification Agreement, dated August 12, 2010, by and among the Borrower and the
Purchasers (the “August Modification Agreement”) and that certain Loan Extension
Agreement, dated December 10, 2010, by and among Borrower and Purchasers (the
“Second Modification Agreement”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such term in the August Modification
Agreement (unless modified in the Second Modification Agreement) or in the
Second Modification Agreement and, to the extent no meaning is ascribed to such
term in the August Modification Agreement or the Second Modification Agreement,
shall have the meaning ascribed to such term in the Purchase Agreement.
 
WITNESSETH:
 
WHEREAS, pursuant to the August Modification Agreement, the Purchasers were each
issued an Amended Note, with each such note maturing on the Maturity Date (as
defined in the Amended Notes) of December 10, 2011, unless extended to January
10, 2011 with the written consent of each of the respective Purchasers;
 
 WHEREAS, pursuant to the Second Modification Agreement, the Borrower and the
Purchasers agreed, among other things, to extend the Maturity Date (as defined
in the Amended Notes) of all the Amended Notes to January 31, 2011;
 
WHEREAS, the Borrower seeks the Purchasers’ consent to (a) further extend the
Maturity Date (as defined in the Amended Notes) of all the Amended Notes to
April 1, 2011, (b)  have an option, exercisable by the Borrower hereafter, to
further extend the Maturity Date to May 1, 2011, and to (c) have an option,
exercisable by the Borrower hereafter, to further extend the Maturity Date to
June 1, 2011, and the Purchasers, upon and subject to all covenants, terms and
conditions provided herein, and on the basis of the facts and statements
contained in the foregoing recitals, are willing to consent to such one or more
extensions of the Maturity Date (as defined in the Amended Notes); and
 
WHEREAS, in addition to the extension and possible further future extension of
the Maturity Date (as defined in the Amended Notes), the Borrower also seeks the
Purchasers’ consent to modify certain terms and conditions of the August
Modification Agreement and the Second Modification Agreement with respect to the
issuance of the New Warrants, as more fully set forth herein, and the
Purchasers, upon and subject to all covenants, terms and conditions provided
herein and in the Amended Loan Documents, and on the basis of the facts and
statements contained in the foregoing recitals, are willing to consent to such
modifications.
 
WHEREAS, Frontier Pty Ltd, an Australian company (the “Former Purchaser”) has
been repaid in accordance with the terms of the Amended Note issued to the
Former Purchaser pursuant to the August Modification Agreement, but remains
entitled to receive its pro rata share of the Cancellation Premium provided for
in Section 5 of the August Modification Agreement and its pro rata share of the
Extension Warrants provided for in Section 3 of the Second Modification
Agreement but not yet issued;
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrower and Purchasers agree as follows:


1. Further Extension of Maturity Date; Additional Interest Upon Maturity.


(a) In accordance with the terms of the Amended Notes, and each of the
undersigned Purchasers (but not the Former Purchaser) hereby agree to further
extend the Maturity Date (as defined in the Amended Notes) to: (a) April 1,
2011; (b) May 1, 2011, upon notice from the Borrower to the Purchasers given not
later than March 21, 2011; and (c) June 1, 2011, upon notice from the Borrower
to the Purchasers given not later than April 21, 2011 (each such date being the
“Amended Maturity Date” for purposes of this Agreement to the extent Borrower
has elected to extend the Maturity Date to such date);, provided as to each such
extension that no Event of Default has occurred and is continuing under the
Amended Notes.


(b) Borrower further agrees that if any indebtedness under the Amended Notes
remains outstanding after the Amended Maturity Date, such outstanding
indebtedness shall bear Additional Interest at the rate of 5% per month or any
part of a month that such balance remains outstanding, in addition to the
Interest Rate then in effect with respect to the Amended Notes.


2. Extension of New Financing and New Warrant Issuance Date; Cancellation of
Cancellation Premium as to Purchasers; Unconditional Payment of Cancellation
Premium as to Former Purchaser.


(a) Purchasers and the Borrower hereby agree that the terms of the New Warrants
(whose exercise price is not yet fixed) issuable to each of the Purchasers
pursuant to the terms of the August Modification Agreement shall be as set forth
in the August Modification Agreement (as amended by the terms of the Second
Modification Agreement), except that references to Amended Maturity Date in
Sections 3 and 4 of the August Modification Agreement shall be replaced with
June 30, 2011.


(b) Notwithstanding anything to the contrary herein or in the Second
Modification Agreement, and notwithstanding that the Company did not consummate
a New Financing prior to January 31, 2011, the Purchasers agree that the Company
shall no longer have any obligation to pay the Cancellation Premium to the
Purchasers pursuant to Section 5 of the August Modification Agreement..


(c) Notwithstanding anything to the contrary herein or in the Second
Modification Agreement, as a result of not consummating a New Financing prior to
January 31, 2011, the Company acknowledges that it now has an unconditional
obligation to pay the Cancellation Premium to the Former Purchaser pursuant to
Section 5 of the August Modification Agreement in two equal installments each
payable on June 10, 2011 and December 10, 2011, but without regard to whether or
not a New Financing occurs or New Warrants are issued after January 31,
2011.  For the avoidance of doubt, the Company’s unconditional obligation to pay
the Cancellation Premium to the Former Purchaser is in addition to, and not in
lieu of or substitution for its obligations to issue Extension Warrants to the
Former Purchaser pursuant to the Second Modification Agreement and Section 3
below.


3. Issuance of Extension Warrants; Further Extension Fees and Shares.


(a) Borrower is concurrently herewith issuing to the Purchasers and the Former
Purchaser the Extension Warrants pursuant to its existing obligations set forth
in Section 3 of the Second Modification Agreement.


(b) Additionally, in exchange for the Purchasers’ agreement to further extend
the Maturity Date of the Amended Notes through the Amended Maturity Date,
Borrower shall:


(i) upon execution and delivery of this Agreement, pay to the
Purchasers  $29,000 as a non-refundable extension fee, with the amount of such
payment to be allocated among the Purchasers in accordance with Schedule 1
attached hereto.


 
2

--------------------------------------------------------------------------------

 
 
(ii) on April 1, 2011, issue to the Purchasers warrants (the “Second Extension
Warrants”), that shall then be immediately exercisable upon issuance for a
period of five (5) years following the date of issuance and which shall entitle
the Purchasers to purchase up to an aggregate of 90,000 shares of Common Stock
at an initial exercise price of $3.00 per share, for cash or on a cashless
exercise basis, and otherwise in the form previously agreed upon for the New
Warrants, with the number of such Second Extension Warrants issued pursuant
hereto to be allocated among the Purchasers in accordance with Schedule 1
attached hereto;


(iii) on April 2, 2011, if any of the Amended Notes were outstanding and not
full repaid by April 1, 2011, pay to the Purchasers  $72,500 as a non-refundable
fee, and shall issue to the Purchasers 58,000 shares of Common Stock for no
additional consideration, with the amount of such payment and shares to be
allocated among the Purchasers in accordance with Schedule 1 attached hereto;
and


(iv) on May 2, 2011, if any of the Amended Notes were outstanding and not full
repaid by May 1, 2011, pay to the Purchasers $72,500 as a non-refundable fee,
and shall issue to the Purchasers 58,000 shares of Common Stock for no
additional consideration, with the amount of such payment and shares to be
allocated among the Purchasers in accordance with Schedule 1 attached hereto;
and


(v) within five days of the execution and delivery of this Agreement, cause one
or more of its principal shareholders to deposit share certificates, with stock
powers duly endorsed in blank and signature guarantees, representing 300,000
shares of its Common Stock, as additional Pledged Stock under the Stockholder
Pledge and Security Agreement, and the extension of the Maturity Date
contemplated by this Agreement shall be ineffective if such additional share
certificates are not received within such time period.


(c) Purchasers acknowledge that upon payment in full of the Amended Notes, (i)
in accordance with the Stockholder Pledge and Security Agreement, the Pledged
Shares will be released, and (ii) UTA’s signature authority over certain
PRC-based bank accounts of the Company’s Subsidiaries shall be terminated,
subject in each case to prior satisfaction of any other agreements in writing
then existing among Purchasers and the Company relating to the establishment of
share and cash collateral for other obligations of the Company to the Purchasers
relating to the Conversion Shares.


4. Partial Conversion of Amended Notes.  Purchasers and the Borrower hereby
mutually agree that $150,000 of the Amended Notes shall be, and hereby are
being, converted into 150,000 shares of Common Stock of the Borrower
(“Conversion Shares”) at the conversion rate of $1.00 per share of Common Stock,
with the amount of the Notes being converted and Conversion Shares to be
allocated among the Purchasers in accordance with Schedule 1 attached hereto.
The Borrower shall promptly cause share certificates representing the Conversion
Shares to be issued in the names of the respective Purchasers.  Any further
Company obligations relating to the Conversion Shares are and shall be deemed
indebtedness of the Company that is secured by the terms of the Amended Loan
Documents.


5. Registration Rights. The shares of Common Stock (i) issuable upon exercise of
the New Warrants, the Extension Warrants and the Second Extension Warrants, (ii)
issuable pursuant to Section 3 of this Agreement, and (iii) issued as the
Conversion Shares shall be deemed Registrable Securities entitled to the
benefits of Section 12 of the Purchase Agreement, provided, however, that
notwithstanding anything to the contrary in Section 12 of the Purchase
Agreement, the Company (i) shall not be required to file a Registration
Statement with respect to any Registrable Securities prior to the first to occur
of (x) July 15, 2011, and (y) 45 days after the closing of any New Financing,
and (ii) may include such Registrable Securities in a Registration Statement
covering the resale of any shares of Common Stock issued or issuable as part of
a New Financing.


6. Fees and Expenses.  The Borrower shall promptly reimburse Purchasers for all
of Purchasers’ legal fees and other out-of-pocket expenses incurred in
connection with the preparation and negotiation of this Agreement.   Borrower
concurrently with the execution of this Agreement is advancing $15,000 to
Purchasers’ counsel as a full reimbursement of such legal expenses, and the
extension of the Maturity Date contemplated by this Agreement shall be
ineffective if such advance is not received within five days of the execution
and delivery of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


7. Enforceability.  Except as specifically modified herein, the August
Modification Agreement, the Second Modification Agreement and the Amended Loan
Documents remain in full force and effect.


8. Borrower Representations and Warranties.  Borrower, by execution of this
Agreement, hereby represents and warrants that as of the date hereof, with the
understanding that Purchasers are expressly relying thereon as an inducement to
enter in this Agreement and extend the maturity of the Amended Notes:


(a) no Event of Default has occurred or is continuing; and


(b) The representations and warranties of the Borrower set forth in Sections
7(b) through 7(g) of the Second Modification Agreement remain true and correct
as of the date of this Agreement.
 
Concurrently herewith and as a condition to the effectiveness of this Agreement,
Borrower is delivering to the Purchaser a certification of its Chief Executive
Officer and Chief Financial Officer as to the accuracy of the foregoing
representations and warranties.


9. Amendment and Waiver.  No term, covenant, agreement or condition of this
Agreement may be amended unless in a writing and executed by all of the parties
hereto affected thereby.  No waiver of any term, covenant, agreement or
condition of this Agreement by a party shall be effective unless in writing
executed by the waiving party.


10. Successors and Assigns.  This Agreement shall be binding on and inure to the
benefit of the respective successors and assigns of the parties hereto whether
so expressed or not, except that the assignment of the rights and obligations of
the Borrower hereunder shall be subject to the restrictions on transfers and
assignments contained in the Amended Loan Documents.


11. Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.


12. Integration and Severability.  This Agreement, taken together with the
August Modification Agreement, the Second Modification Agreement and the Amended
Loan Documents, embodies the entire agreement and understanding among the
Purchasers and the Borrower with respect to the matters addressed herein, and
supersedes all prior agreements and understandings relating to the subject
matter hereof.  In case any one or more of the provisions contained in this
Agreement or in any instrument contemplated hereby, or any application thereof,
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein, and any other application thereof, shall not in any way be affected or
impaired thereby.


13. Conflict with Existing Loan Documents.  Notwithstanding any provision to the
contrary contained in this Agreement, the August Modification Agreement, the
Second Modification Agreement, or any of the Amended Loan Documents, if any of
the provisions of the August Modification Agreement, the Second Modification
Agreement or the Amended Loan Documents conflict with or are inconsistent with
the provisions of this Agreement, this Agreement shall control and govern.
 
 
4

--------------------------------------------------------------------------------

 


14. Captions.  The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.


15. Governing Law.  WITH RESPECT TO ANY ACTION OR DISPUTE BETWEEN BORROWER AND
THE PURCHASERS THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


16. Loan Extension Agreement.  It is the intention and understanding of the
parties hereto that this Agreement shall act as an extension of the Loan and
that this Agreement shall not act as a novation of such Loan.


 
[Signature Page to Immediately Follow]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  BORROWER:           ONE BIO, CORP.          
 
By:
/s/Marius Silvasan       Name:       Title:       Address:     8525 NW 53rd
Terr., Suite C101             Doral, Fl 33166             Attention: Chief
Executive Officer  

 

 
PURCHASERS:
         
UTA CAPITAL LLC,
    a Delaware limited liability company             By: YZT Management LLC, its
Managing Member               By: /s/Udi Toledano       Name: Udi Toledano      
Title: Managing Member       Address:
    100 Executive Drive, Suite 330
            West Orange, NJ 07052  

 

  GAL DYMANT             /s/Gal Dymant    
Gal Dymant
            Address:
    Flat B, 21/F
          Tower 1, Estoril Court           55 Garden Road           Hong Kong,
HK  

 
 
6

--------------------------------------------------------------------------------

 
      


  PURCHASERS CONT’D:          
ALAN FOURNIER
             /s/Alan Fournier     Alan Fournier             Address:     11
Spring Hollow Road           Far Hills, New Jersey 07931  

 
 
7

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Purchasers
Principal Amount of
the Amended Notes
Extension Warrants
to be Issued to
Purchasers
Percentage
of
Extension
and other
fees
Percentage
of Shares
and
Conversion
Shares
UTA Capital LLC
$  2,000,000.00
62,069
 
 
68.965%
 
 
68.965%
Gal Dymant
$   350,000.00
10,862
 
 
12.069%
 
 
12.069%
Alan Fournier
$   550,000.00
17,069
 
 
18.966%
 
 
18.966%
Total
$  2,900,000.00
90,000
 
 
100%
 
 
100%

 
 
8

--------------------------------------------------------------------------------

 